DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference character “3” has been used to designate both a sun gear in figure 1 and the slip ring gear in figures 2 and 4.  
reference character “7” has been used to designate both a sun gear in figure 2,  the slip ring gear in figure 1, and the sun gear in figure 4
reference character “8” has been used to designate both a planetary gear in figure 2,  the slip ring gear in figure 1, and the planetary gear in figure 4
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses the legal phrases “comprising” and “wherein”.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 5-16 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 5-16 have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the direction of rotation" in lines 9-10 and “the pre-stress” in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “in that at least one ring gear (7,28;107)” in lines 10-11 making the unclear as to whether the “at least one ring gear (7,28;107)” of line 10-11 is further defining the ring gear of line 6, which recited “includes at least one ring gear(7,28)”, or further defining a new ring gear, as such the antecedent basis of lines 10-11 “at least one ring gear (7,28;107)” is unclear and the claim indefinite. For purposes of examination line 6 will be interpreted as “the at least one ring gear”. 
Claim 1 recites the limitation of “and brings it directly or indirectly into contact with the gearing housing” however the term “it” is unclear as to whether this is in reference to the “ring gear” or the “at least one torque limiting device”.
The term "loosely" in claims 1, 4 is a relative term which renders the claim indefinite.  The term "loosely" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The mounting of the ring gears is rendered indefinite by the relative term.
Claim 3 recites the limitation of “has at least the one slip ring gear (7,28)”, however there is insufficient antecedent basis for this limitation in the claim as claim 1 only recites “the ring gear (7, 28;107)” that limits torque “by slipping” in line 17. For the purposes of examination the “slip ring gear (7, 28)” will be deemed the same as the “ring gear (7,28;107” that limits torque “by slipping”.
Any claim depending upon an indefinite claim is itself indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Keeney et al. (US 2015/0051039 A1).
Regarding claim 1, Keeney disclose an instrument functionally capable of dental use (Fig. 2) having a gearing (Fig. 2 elements 84,61,60 etc.) for driving a tool (Fig. 2 element 90), wherein the gearing is arranged in a gearing housing (Fig. 2 element 20) and wherein the gearing has at least one gearing stage (Fig. 2 elements 84,61,60 make up a stage), characterized in that this one gearing stage includes at least one ring gear (Fig. 2 element 84) and in that at least one torque-limiting device of pre-stressed spring element is arranged in the interior of the gearing housing (Fig. 2 element 110 contacting element 82), and in that the at least one pre stressed spring torque-limiting device is at least partially in contact with the ring gear (Fig. 2 element 110 contacting 82 through 100, paragraph [0031] also disclosing spring being directly in contact), and brings it directly or indirectly into contact with the gearing housing (Fig. 2 elements 82/100/110 contact inside of 20), wherein the ring gear is designed to limit torque relative to the gearing housing by slipping against the pre-stress spring because the at least one ring gear is loosely mounted in the direction of rotation relative to the housing (Fig. 2 when element 82 slips against element 100 then the torque is limited ], paragraph [0026] lines 1-11 disclosing the principle, further paragraphs [0028]-[0029]). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 2, Keene further discloses where the gearing has a single gearing stage gearing which is a ring gear as part of an eccentric gear (Fig. 2 elements 84 and 62).
Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Katoh et al. (US 2006/0287157 A1).
Regarding claim 1, Katoh disclose an instrument functionally capable of dental use (Fig. 1) having a gearing (Fig. 1 elements 32, 34, 22, 8 etc.) for driving a tool (Fig. 1 element 14), wherein the gearing is arranged in a gearing housing (Fig. 1 element 10) and wherein the gearing has at least one gearing stage (Fig. 1 elements 32, 34, 22 make up a stage), characterized in that this one gearing stage includes at least one ring gear (Fig. 1 element 22) and in that at least one torque-limiting device of pre-stressed spring element is arranged in the interior of the gearing housing (Fig. 1 element 18 pushing on element 20, 28, 24, and 26 which frictionally contact element 22), and in that the at least one pre stressed spring torque-limiting device is at least partially in contact with the ring gear (Fig. 1 element 18 contacting 22 through 26/28 via 20), and brings it directly or indirectly into contact with the gearing housing (Fig. 2 elements 24/20 and 18 contact inside of 10), wherein the ring gear is designed to limit torque relative to the gearing housing by slipping against the pre-stress spring because the at least one ring gear is loosely mounted in the direction of rotation relative to the housing (Fig. 1 when element 22 slips against element 124, 26, 28 then the torque is limited, paragraph [0032] all disclosing the principle, further paragraphs [0064]-[0065]). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 2, Katoh further discloses where the gearing has a single gearing stage gearing which is a ring gear as part of an eccentric gear (Fig. 1 elements 32 and 34).
Regarding claim 3, Katoh further discloses where the gearing has two or more gearing stages (Fig. 3 element 40/38 is one gear stage and 32/34 is a second) and is a planetary gear wherein the planetary gear has at least one slip ring gear wherein eat of the at least two gearing stages includes at least one planetary gear that is arranged between a sun gear and the ring gear and wherein the ring gear is in contact with the at least one torque limiting device (Fig. 3 planetary gears 40 and 34 each around a sun gear 44 or 8 and between those sun gears and the ring gear 22a in contact with the torque limiting device 18/20/26/28).
Regarding claim 4, Katoh further discloses where there are provided additional ring gears (Fig. 7 elements 64), in each of which is provided at least an additional gearing stage (Fig. 7 elements 40/66), wherein these additional ring gears are incorporated ether so as to be rotationally fixed to loosely into the gear housing (paragraph [0122] lines 1-4 ring gears 64 formed integral to housing).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Keeney et al. (US 2015/0051039 A1) in view of Meller et al. (US 5,569,034).
Keeney discloses structure substantially identical to the instant application as discussed above, including further providing that the gearing is a planetary gear and at least one slip ring gear where the planetary gear is between the sun gear and the slip ring gear and the ring gear in contact with the torque limiter (Fig. 2 element 62 planet gear 60 sun gears and 84 ring gear, elements 100/110 being the torque limiter) but fails to explicitly disclose where the gearing has two or more stages.
However Meller discloses a dental hand piece (title and abstract) having multiple stages of sun, planet and ring gears (Fig. 4 stage elements 1, 2, 3).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the multiple stages as taught by Meller into the gearing as taught by Keeney for the purpose of providing slower speed output with higher torque capabilities as taught by Meller (column 1 lines 21-26).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        10/08/2022
/EDWARD MORAN/Primary Examiner, Art Unit 3772